



EXHIBIT 10.1


SYSCO CORPORATION
2018 OMNIBUS INCENTIVE PLAN


2019 RESTRICTED STOCK AWARD AGREEMENT




This Restricted Stock Award Agreement (“Agreement”) was made and entered into as
of November 14, 2019 (“Date of Grant”), by and between Sysco Corporation, a
Delaware corporation (hereinafter “Sysco”), and ____________, a director of
Sysco (hereinafter “Director”).


W I T N E S S E T H:


WHEREAS, the Board of Directors of Sysco has adopted, and Sysco’s stockholders
have approved, the Sysco Corporation 2018 Omnibus Incentive Plan (the “Plan”),
the purpose of which is to promote the interests of Sysco and its stockholders
by enhancing Sysco’s ability to attract and retain the services of experienced
and knowledgeable directors and by encouraging such directors to acquire an
increased proprietary interest in Sysco through the ownership of common stock,
$1.00 par value, of Sysco (“Common Stock”); and


WHEREAS, the Plan provides that non-employee directors may receive awards of
restricted shares of Sysco Common Stock; and


WHEREAS, Director desires to continue to serve on the Board of Directors of
Sysco and to accept an award of restricted stock in accordance with the terms
and provisions of the Plan and this Agreement;


NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:


1.    GRANT OF RESTRICTED SHARES; VESTING


(a)    Grant of Restricted Shares. Sysco, as authorized by the Board of
Directors, hereby grants to Director __________ [full amount of grant] shares of
restricted Common Stock pursuant to the provisions of the Plan.


(b)    Vesting. The Restricted Stock Award shall be subject to vesting as set
forth in the Plan and summarized below:


(i)
One-hundred percent (100%) of the Restricted Stock Award shall vest on the first
anniversary of the Date of Grant.



(ii)
Any unvested portion of a Restricted Stock Award shall vest upon the occurrence
of a Change in Control. For purposes of this Agreement, “Change in Control”
means that a person or persons who are acting together for the purpose of
acquiring an equity interest in Sysco acquire beneficial ownership (as defined
in Rule 13d-3 promulgated under the Securities Exchange Act of 1934, as amended)
of 20% or more of the outstanding Common Stock.



2.    RESTRICTION ON TRANSFER.







--------------------------------------------------------------------------------





The restricted Common Stock granted as a Restricted Stock Award under this
Agreement shall not be sold, pledged, assigned, transferred, or encumbered prior
to the time the Restricted Stock Award vests as described herein.


3.    FORM; REMOVAL OF RESTRICTIONS.


Each share of restricted Common Stock granted as a Restricted Stock Award
hereunder shall be issued in uncertificated form and credited to a restricted
account at a brokerage firm selected by the Company, registered in the name of
the Director. The transfer restrictions applicable to the account shall be
removed upon vesting of the Restricted Stock Award.


4.    CERTAIN RIGHTS OF DIRECTOR.


Except as otherwise set forth herein, Director, as owner of shares of restricted
Common Stock granted as a Restricted Stock Award hereunder shall have all the
rights of a stockholder with respect to such shares of restricted Common Stock,
including, but not limited to, the right to vote such shares and the right to
receive all dividends paid with respect to such shares; provided, that all such
rights shall be forfeited in respect to any portion of the Restricted Stock
Award as of the date all or any portion of such award is forfeited.


5.    CESSATION OF SERVICE.


Except as set forth below and unless otherwise determined by the Board, if
Director ceases to be a Non-Employee Director (as defined in the Plan) prior to
the vesting of any portion of the Restricted Stock Award then Director shall
forfeit the portion of the Restricted Stock Award which is not vested on the
date he ceases to be a Non-Employee Director; provided, however, that unless
otherwise determined by the Board, if (a) Director serves out his or her term
but does not stand for re-election at the end thereof, or (b) Director shall
retire from service on the Board (for reasons other than death) prior to the
expiration of his or her term and on or after the date he or she attains age 71,
Director’s Restricted Stock Award shall remain in effect and vest, as if
Director had remained a Non-Employee Director of Sysco. Upon the death of
Director, any unvested portion of the Restricted Stock Award shall vest.





--------------------------------------------------------------------------------







6.    ADJUSTMENT TO AWARD IN CERTAIN EVENTS.


In the event of a change in the capitalization of Sysco due to a stock split,
stock dividend, recapitalization, merger, consolidation, combination, or similar
event, the aggregate shares of restricted Common Stock subject to this Agreement
shall be adjusted to reflect such change.


7.    WITHHOLDING.


All distributions under the Plan are subject to withholding of all applicable
taxes, and Sysco may condition the delivery of any shares or other Plan benefits
on satisfaction of the applicable withholding obligations. Sysco, in its
discretion, may either: (a) require you to pay to Sysco an amount sufficient to
satisfy any local, state, Federal and foreign income tax, employment tax and
insurance withholding requirements prior to the delivery of any payment or stock
owing to you pursuant to the Restricted Stock Award; or, in its discretion, (b)
permit you to surrender shares of Common Stock which you already own, or reduce
the number of shares to be delivered to you by that number of shares of the
Restricted Stock Award, in each case in an amount sufficient to satisfy all or a
portion of such tax or other withholding requirements, but only to the extent of
the minimum amount required to be withheld under applicable law. Any such shares
of Common Stock surrendered or otherwise tendered shall be valued at the Fair
Market Value thereof, as defined in the Plan.


8.    NO COMPROMISE WITH REGULATORY AUTHORITY.


Notwithstanding any other provision of this Agreement to the contrary, Director
agrees that Sysco shall not be obligated to deliver any shares of Common Stock,
if counsel to Sysco determines such delivery would violate any law or regulation
of any governmental authority or agreement between Sysco and any national
securities exchange upon which the Common Stock is listed.


9.    PLAN CONTROLS.


In the event of a conflict between the terms of this Agreement and the Plan, the
Plan shall be the controlling document.


10.    END OF RESTRICTIONS.


If all terms and conditions of this Agreement are complied with in full, all
restrictions on the restricted Common Stock referred to herein shall lapse and
such restrictions shall be removed from the Director’s restricted brokerage
account.


11. DATA PRIVACY.


To the extent that consent is required, Director hereby consents to the
collection, use and transfer, in electronic or other form, of Director’s
personal data as described in this Agreement and any other materials by and
among the Company and for the purpose of implementing, administering and
managing the Director’s participation in the Plan.


The Director understands that the Company and any Affiliated Companies may hold
certain personal information about the Director, including but not limited to
his or her name, home address, email address, telephone number, date of birth,
social security number, passport number or other identification number, salary,
nationality, any shares of Stock or directorships held in the Company and
details of all Awards or any other entitlements to shares of Stock





--------------------------------------------------------------------------------





awarded, cancelled, vested, unvested, or outstanding in the Director’s favor
(“Data”), for the purpose of implementing, administering or managing the Plan.
Certain Data may also constitute “sensitive personal data” within the meaning of
applicable local law. Such Data includes, but is not limited to, the information
provided above and any changes thereto and other appropriate personal and
financial data about the Director. The Director hereby provides explicit consent
to the Company, the Employer and any Affiliated Companies to process any such
Data to the extent it is necessary for the purposes of implementing,
administering and managing the Director’s participation in the Plan.


The Director understands that Data will be transferred, for the purposes of
implementing, administering and managing the Director’s participation in the
Plan, to such equity plan service provider as may be selected by the Company in
the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Director understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients’ country (e.g., the United States) may have data privacy
laws and protections which provide standards of protection that are different
to, or lower than, the standards provided by the data privacy laws in the
Director’s country. The Director understands that if he or she resides outside
the United States, he or she may request a list with the names and addresses of
any potential recipients of the Data by contacting the stock plan administrator
of the Company. The Director authorizes the Company, the Company’s equity
service plan provider and any other possible recipients which may assist the
Company (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. The Director understands that
Data will be held only as long as is necessary to implement, administer and
manage the Director’s participation in the Plan. Further, the Director
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Director does not consent, or if the Director later
seeks to revoke his or her consent, his or her status with the Company will not
be affected; the only consequence of refusing or withdrawing the Director’s
consent is that the Company would not be able to grant the Director Awards or
other equity awards or administer or maintain such awards. Therefore, the
Director understands that refusing or withdrawing his or her consent may affect
the Director’s ability to participate in the Plan.


Finally, the Director understands that the Company may rely on a different legal
basis for the processing and/or transfer of Data in the future and/or request
the Director to provide an executed acknowledgment or data privacy consent form
(or any other acknowledgments, agreements or consents) to the Company that the
Company may deem necessary to obtain under the data privacy laws in the
Director’s country, either now or in the future. The Director understands that
he or she will not be able to participate in the Plan if he or she fails to
execute any such acknowledgment, agreement or consent requested by the Company.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


Sysco Corporation






                            
By:     Thomas L. Bené
Chairman, President and Chief Executive Officer







--------------------------------------------------------------------------------







DIRECTOR:






                            
Name:





